Name: Council Regulation (EEC) No 2753/78 of 23 November 1978 laying down general rules in respect of production aid for olive oil for the 1978/79 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 331 /10 Official Journal of the European Communities 28 . 11 . 78 COUNCIL REGULATION (EEC) No 2753/78 of 23 November 1978 laying down general rules in respect of production aid for olive oil for the 1978/79 marketing year Whereas, in order to facilitate checks on the entitle ­ ment to aid of members of producer organizations, provision should be made for such organizations to submit a single crop declaration for all their members after having verified the data relating to the individual holdings ; whereas, for the same reason, provision should be made for the organizations to verify also the harvesting and pressing of the olives produced by at least a percentage of their members, and, as a general rule, to submit a single application for aid in respect of those of their members who have produced oil during a given period ; Whereas, in order that the entitlement to aid of members of producer organizations may be checked, the stock records of the mills should also be used as a basis ; Whereas, in order to simplify the application of the aid system with regard to oil from olive residues, the quantities of this oil qualifying for aid should as a general rule be determined on the basis of the produc ­ tion of pressed oil ; Whereas, since producer organizations are to verify the production of at least a percentage of their members, provision should be made for advances to be paid to such organizations as soon as the applica ­ tion for aid is submitted, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (!), as last amended by Regulation (EEC) No 1 562/78 (2), and in particular the first sentence of Article 5 (4) and Article 36 thereof, Having regard to the proposal from the Commission, Whereas Article 5 of Regulation No 136/66/EEC introduced aid for the production of olive oil ; whereas, during the 1978/79 marketing year this aid is granted, on the basis of the quantity of oil actually produced, to growers who are members of a producer organization provided for under Council Regulation (EEC) No 2752/78 of 23 November 1978 laying down special measures in respect of olive oil producer organ ­ izations for the 1978/79 marketing year (3) and to other growers on the basis of the number and produc ­ tion potential of the olive trees and of the yields of those trees as determined according to a standard method, and provided that the olives produced have actually been harvested ; Whereas, since there is no register of olive cultivation, the production potential of olive trees cannot be defined ; whereas, therefore, until such a register is established, aid to growers who are not members of a producer organization should be calculated on the basis of the average yields of olive trees ; Whereas, to ensure the proper functioning of the aid system, the types of olive oil for which aid is granted should be determined ; Whereas the aid in question is of considerable advan ­ tage to oil producers and a financial charge on the Community ; whereas, in order to guarantee that the aid is granted only in respect of oil which may qualify therefor, provision should be made for appropriate administrative checks ; Whereas the carrying out of these checks should initially be based on a system of crop declarations ; HAS ADOPTED THIS REGULATION : Article 1 The general rules set out in the following Articles shall apply to the granting of the aid for the produc ­ tion of olive oil referred to in Article 5 of Regulation No 136/66/EEC in respect of the 1978/79 marketing year. Article 2 Production aid shall be granted for olive oil corres ­ ponding to the definitions given in point 1 of the Annex to Regulation No 136/66/EEC and also for oil corresponding to the definition given in point 4 of that Annex. ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 185, 7. 7. 1978, p. 1 . (3) See page 8 of this Official Journal . 28 . 11 . 78 Official Journal of the European Communities No L 331 /11 Article 3 1 . Before a date to be fixed, each grower shall submit a crop declaration containing :  particulars of the olive trees grown and their loca ­ tion,  a declaration affirming that he has harvested the olives in the current marketing year, and  details of the purpose for which the olives are intended . If the growers are members of a producer organization as referred to in Article 1 of Regulation (EEC) No 2752/78 , that organization shall submit a single crop declaration for all its members, after checking the information supplied by each member, at the same time as the application for aid referred to in Article 4. 2. For the purposes of this Regulation , 'grower' shall mean any producer of olives intended for the production of oil . Article 4 The production aid shall be granted on application by each party concerned in the Member State in which the oil has been produced. Where growers are not members of a producer organi ­ zation, the crop declaration submitted by each of them shall be equivalent to an application for aid. Where growers are members of a producer organiza ­ tion, that organization shall submit a single aid appli ­ cation each month for all members who completed their production of oil in the course of the previous month . However, if an organization referred to in the first paragraph, second indent, second sub-indent of Article 5 ( 1 ) of Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof ( ! ) belongs to a producer organization, the aid application relating to the production of the member organization may be submitted in a single operation . Article 5 1 . Each producer organization shall check :  the harvesting of the olives produced by its members,  the delivery of these olives to the mill , and their pressing. 2. If pressing takes place in a mill of the producer organization, the check referred to in paragraph I shall cover all the oil produced by that mill . If pressing takes place in another mill , the check referred to in paragraph 1 shall cover the actual production of a percentage, to be determined, of the members of the producer organization . The members selected shall be representative of the growers, taken as a whole, who are members of the organization . Article 6 1 . Each producer Member State shall set up a system of administrative checks designed to guarantee that the product for which an aid application is submitted may be eligible for aid. 2. The purpose of checks on the olive oil referred to in point 1 of the Annex to Regulation No 136/ 66/EEC and produced by growers who are members of a producer organization shall be to establish that : (a) the quantity of oil in respect of which each producer organization has applied for aid corres ­ ponds to (b) the quantity of olives harvested by its members and used for the production of that oil , and the quantity of oil actually produced. 3 . The purpose of checks on the olive oil referred to in paragraph 2 and produced by growers who are not members of a producer organization shall be to establish that :  the crop declarations are accurate,  the olive harvest has been completed,  the harvested olives are to be used for the produc ­ tion of oil and, if possible, that these olives have actually been processed into oil . 4. As regards the olive oil referred to in point 4 of the Annex to Regulation No 136/66/EEC, the quan ­ tity of such oil which is eligible to benefit from aid shall be determined on the basis of the oil production referred to in point 1 of that Annex. Article 7 Producer Member States shall oblige mills to keep stock records for the purpose of the checks provided for in Article 6. Article 8 1 . Producer Member States shall verify the checks made by each producer organization pursuant to Article 5 . 2 . Producer Member States shall carry out random on-the-spot checks for each producer organization to verify the accuracy of :  the crop declaration submitted, and  the information contained in the aid applications submitted . Article 9 In the case of growers who are not members of a producer organization, producer Member States shall carry out random on-the-spot checks to establish the points referred to in Article 6 (3).( ») OJ No L 166, 23. 6. 1978 , p. 1 . No L 331 / 12 Official Journal of the European Communities 28 . 11 . 78 Article 10 The checks referred to in Articles 8 (2) and 9 shall cover a percentage of growers to be determined with particular reference to the size of holdings. Article 11 The yield of olives and oil for each homogeneous production zone shall be fixed on the basis of informa ­ tion supplied by producer Member States by 30 April 1979 at the latest. Article 12 Producer Member States are hereby authorized to advance up to 70 % of the aid requested to producer organizations as soon as they submit their aid applica ­ tion . Article 13 The Member States shall inform the Commission of the provisions they envisage taking in order to apply this Regulation . Article 14 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1978 . For the Council The President J. ERTL